Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This is responsive to the amendment filed 7/18/2022. Applicant amended claims 1, 14 – 16, 20, cancelled claims 9, 18 – 19, added claims 21 – 22; claims 1 – 8, 10 – 17, 20 – 22 are pending in this application.

Information Disclosure Statement
	The information disclosure statement filed 7/13/2022 is acknowledged by the examiner.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Kameron Bonner on 8/11/2022.

The application has been amended as follows: 

IN THE CLAIMS:
Claim 14: (Currently Amended) A valve arrangement for an air-conditioning system, comprising: an adjustable valve for influencing a fluid flow; 
a shaft-bearing bush assembly, wherein the shaft-bearing bush assembly for adjusting the valve drive-connects a drive device of the valve arrangement to the valve, the shaft-bearing bush assembly including: 
a shaft extending along an axial direction, the shaft being drive-connectable to the valve; 
a bearing bush, in which the shaft is rotatably received relative to the bearing bush between a first rotary position and a second rotary position about an axis of rotation extending along the axial direction; 
a first bush projection non-rotatably arranged on the bearing bush relative to the bearing bush and a shaft projection non-rotatably arranged on the shaft relative to the shaft; 
a second bush projection disposed on the bearing bush and non-rotatably arranged relative to the bearing bush, the second bush projection arranged along the circumferential direction of the bearing bush at a bush projection distance relative to the first bush projection; 
wherein the first bush projection, the second bush projection and the shaft projection are matched to one another such that the first bush projection and the second bush projection provide a rotary stop for the shaft projection for limiting the rotary movement of the shaft between the first rotary position and the second rotary position; 
wherein the first bush projection and the second bush projection are each structured as a rib extending radially and axially along the bearing bush[[.]]; and 
wherein at least one of: 
the shaft projection has a rib length measured in the axial direction of 4 mm to 6 mm and a rib height measured radially away from an outer surface of the shaft of 2 mm to 8 mm; and 
the first bush projection and the second bush projection each have a rib length measured in the axial direction of 4 to 6 mm and a radially measured rib height of 2 mm to 8 mm.

Claim 15: (Currently Amended) An air-conditioning system for air-conditioning a vehicle interior, comprising: 
a valve arrangement including an adjustable valve for influencing a fluid flow and a shaft- bearing bush assembly for adjusting the valve; 
a fluid passage, through which the fluid flow is flowable; 
wherein the shaft-bearing bush assembly includes: 
a shaft extending along an axial direction, the shaft being drive-connectable to the valve; 
a bearing bush, in which the shaft is rotatably received relative to the bearing bush between a first rotary position and a second rotary position about an axis of rotation extending along the axial direction; 
a first bush projection non-rotatably arranged on the bearing bush relative to the bearing bush and a shaft projection non-rotatably arranged on the shaft relative to the shaft;
a second bush projection disposed on the bearing bush and non-rotatably arranged relative to the bearing bush, the second bush projection arranged along the circumferential direction of the bearing bush at a bush projection distance relative to the first bush projection; 
wherein the first bush projection, the second bush projection and the shaft projection are matched to one another such that the first bush projection and the second bush projection provide a rotary stop for the shaft projection for limiting the rotary movement of the shaft between the first rotary position and the second rotary position; 
wherein in a cross section perpendicularly to the axial direction the first bush projection and the second bush projection are arranged projecting radially from the bearing bush and offset relative to one another by an angle of rotation of at least 180 degrees measured in the circumferential direction at the bush projection distance relative to one another[[.]]-;and 
wherein at least one of: 
the shaft projection is structured rib-like with a rib length measured in the axial direction of 4 mm to 6 mm and a rib height measured radially away from an outer surface of the shaft of 2 mm to 8 mm; and 
the first bush projection and the second bush projection are each structured rib-like with a rib length measured in the axial direction of 4 to 6 mm and a radially measured rib height of 2 mm to 8 mm.
	
Claim 21 (Cancelled).
	Claim 22 (Cancelled).
	The above amendments are made to overcome prior art.

	Allowable Subject Matter
Claims 1 – 8, 10 – 17 and 20 are allowed.
Regarding claims 14 and 15, US Patent to Iqbal discloses shaft protrusions (56, 57) and bushing protrusions (68, 69). Applicant defines a reason – a design of the rotary stop that has a particularly high load capacity and is thus particularly reliable - for the claimed ranges [page 6]. 
A person having ordinary skill in the art would not modify the cited references without the improper hindsight of applicant’s disclosure

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Umashankar Venkatesan, whose telephone number is (571) 270-5602.  The examiner can normally be reached Monday - Friday (8:30 AM - 5:30 PM Eastern Time). 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Mary McManmon can be reached at (571) 272-6007, Craig Schneider can be reached at (571) 272-3607 and Ken Rinehart can be reached (571) 272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/UMASHANKAR VENKATESAN/
Primary Examiner, Art Unit 3753